United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-1095
                      ___________________________

                               David B. Triemert

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

 Washington County; Sheriff William Hutton; Chief Deputy Sheriff Dan Starry;
Commander Cheri Dexter; Tom McCarthy, Lake St. Croix Beach Mayor; Sheriff's
              Deputy Nick Sullivan; John Doe(s); Jane Doe(s)

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                            Submitted: July 7, 2014
                             Filed: July 22, 2014
                                [Unpublished]
                                ____________

Before LOKEN, MURPHY, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.
       Minnesota resident David Triemert appeals the district court’s1 Federal Rule of
Civil Procedure 12(b)(6) dismissal of his 42 U.S.C. § 1983 complaint raising claims
out of incidents connected with his traffic stop and ensuing arrest. Upon careful de
novo review, see Minn. Majority v. Mansky, 708 F.3d 1051, 1055 (8th Cir.), cert.
denied, 134 S. Ct. 824 (2013), we agree with the district court that dismissal was
warranted for the reasons explained in the thorough ruling issued by the court. We
also conclude that the district court properly exercised its discretion in declining
supplemental jurisdiction over the pendent state-law claims. See Labickas v. Ark.
State Univ., 78 F.3d 333, 334-35 (8th Cir. 1996) (per curiam) (following dismissal of
federal claims, court may dismiss state law claims without prejudice). Accordingly,
we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Janie S.
Mayeron, United States Magistrate Judge for the District of Minnesota.

                                         -2-